UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1195



KHADIJAH MUHAMMAD, singly, and as next friend
to

                                            Plaintiff - Appellant,

ALYSHA S. PERKINS, a minor,

                                                         Plaintiff,

          versus


GUARDIAN CORPORATION, d/b/a Hardee's of Cross
Lanes, West Virginia, the parent company of
Hardee's,

                                             Defendant - Appellee,

          and


HARDEE'S OF CROSS LANES, WEST VIRGINIA,
                                                         Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-94-890-2)


Submitted:   June 19, 1997                 Decided:   June 26, 1997
Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Khadijah Muhammad, Appellant Pro Se. Bryan Rex Cokeley, STEPTOE &
JOHNSON, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court
extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on November 2, 1995; Ap-
pellant's notice of appeal was filed on December 5, 1995, which is

beyond the thirty-day limit. Appellant's failure to file a timely

notice of appeal or to obtain either an extension or a reopening of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant's appeal. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                3